Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 125







State of North Dakota, 		Plaintiff and Appellant



v.



Terri Phelps, 		Defendant and Appellee







No. 20160004







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable John W. Grinsteiner, Judge.



REVERSED.



Per Curiam.



Ladd R. Erickson, McLean County State’s Attorney, P.O. Box 1108, Washburn, N.D. 58577-1108, for plaintiff and appellant; on brief.



Danny L. Herbel, The Regency Business Center, 3333 East Broadway Avenue, Suite 1205, Bismarck, N.D. 58501, for defendant and appellee; on brief.

State v. Phelps

No. 20160004



Per Curiam.

[¶1]	The State appeals after the district court suppressed evidence from the traffic stop and DUI arrest of Terri Phelps.  The district court found there is no statutory requirement for a driver to signal when turning out of an alley and therefore the officers did not have a reasonable basis to stop Phelps.  The State argues the district court misinterpreted the law and should not have suppressed the evidence.  We agree, concluding 
State v. Hirschkorn
, 2016 ND 117, is dispositive of this appeal.  We summarily reverse under N.D.R.App.P. 35.1(b), concluding the district court should not have suppressed the evidence in this case.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers